Citation Nr: 0812965	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  07-14 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a pulmonary 
disability; and if so, whether the claim may be granted.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1967 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2007 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

In March 2008, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  At that hearing, 
the veteran submitted additional evidence directly to the 
Board accompanied by a signed written waiver of the RO's 
initial consideration of this additional evidence.  


FINDINGS OF FACT

1.  A claim for service connection for lung disease to 
include bronchitis, emphysema, chronic obstructive pulmonary 
disease (CODP), and pneumonia was denied by a December 1993 
rating decision that was not appealed.

2.  Evidence submitted subsequent to the December 1993 rating 
decision includes service personnel records and service 
medical records.


CONCLUSIONS OF LAW

1.  The December 1993 rating decision which denied a claim 
for service connection for lung disease is final. 38 U.S.C. § 
7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.113 (1993).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a pulmonary 
disability is reopened.  38 U.S.C.A. §§ 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

A letter dated in December 2006 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was advised of why his claim was 
previously denied, that new and material evidence was 
required to reopen the claim, and what evidence is considered 
new and material.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The December 2006 letter told him to provide any 
relevant evidence in his possession.  In addition, the 
December 2006 letter advised him of how VA determines 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records, Social Security 
Administration (SSA) records, VA medical treatment records, 
and identified private medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	New and Material Evidence

In a decision dated in December 1993, the RO denied the 
veteran's claim for service connection for lung disease.  The 
veteran did not appeal this decision.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.113 (1993).  Thus, the 
December 1993 decision is final.  

The veteran's application to reopen his claim of service 
connection for a pulmonary disability was received in 
November 2006.  The Board notes that there has been a 
regulatory change with respect to the definition of new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  As the veteran filed his 
claim after this date, the new version (cited below) applies 
in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a February 2007 rating decision, the 
RO appears to have reopened the veteran's claim of 
entitlement to service connection for a lung disease but 
denied the claim on the merits.  On appeal, however, the 
Board must make its own determination as to whether any newly 
submitted evidence warrants a reopening of the claims.  This 
is important because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The veteran's application to reopen his claim for service 
connection for a pulmonary disability provided information 
that he was exposed to herbicides in Vietnam (May 20, 1968 to 
May 13, 1969) and that he was exposed to asbestos in 1968 
apparently working on military vehicle brake shoes.

The December 1993 rating decision denied service connection 
for lung disease because there was no evidence to show that 
any of the lung diseases (bronchitis, COPD, bullous 
emphysema) had their occurrence in service or that they 
preceded service and were aggravated by service.  At the time 
of the December 1993 rating decision, the evidence of record 
included service records and medical treatment reports of Dr. 
F.D.M. dated from September 1984 to April 1993.

This case involves the situation where new and material 
evidence was received, consisting of "a supplemental report 
from the service department, received...after the decision 
has become final." 38 C.F.R. § 3.156(c).  Additional 
evidence received since the December 1993 rating decision 
includes both relevant service personnel records and relevant 
service medical records that had not been obtained prior to 
the December 1993 rating decision.  In June 1995, the veteran 
submitted service medical records dated in January 1968 which 
shows a two-day hospitalization for an acute upper 
respiratory infection.  In addition, the veteran's 201 file 
was received by the RO in August 1995.  Thus, the evidence is 
both new and material and serves to reopen the claim.




ORDER

New and material evidence having been submitted, the claim 
for service connection for a pulmonary disability is 
reopened.


REMAND

A review of the record discloses a need for further 
evidentiary development in this case.

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988). The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1MR, part IV, subpart ii, ch. 1, 
section H, 29, referencing ch. 2, section C (hereinafter 
"M21-1MR").  Also, an opinion by VA's Office of General 
Counsel discusses the development of asbestos claims.  
VAOPGCPREC 4-2000, 65 Fed. Reg. 33422 (2000). VA must analyze 
the veteran's claim of entitlement to service connection for 
asbestosis under these administrative protocols. 

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at Subsection 
(f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at Subsection 
(b).  Inhalation of asbestos fibers can produce fibrosis (the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  

The veteran's service personnel records indicate that his 
occupation was that of an automobile mechanic, and more 
specifically a wheel vehicle mechanic.  As noted above, some 
of the major occupations involving exposure to asbestos 
include servicing of friction products (such as brake 
linings).  In addition, the veteran's service medical records 
indicate that he was treated for upper respiratory 
infections.  In addition, the record indicates that the 
veteran has current diagnoses of bullous emphysema and COPD.  

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether or not:  (1) service records 
demonstrate the veteran was exposed to asbestos during 
service; (2) development has been accomplished sufficient to 
determine whether or not the veteran was exposed to asbestos 
either before or after service; and (3) a relationship exists 
between exposure to asbestos and the claimed disease in light 
of the latency and exposure factors.  Id. at Subsection (h).  
It is not apparent to the Board that this development has 
been accomplished.



Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Appropriate action should be taken to 
develop evidence of the veteran's 
asbestos exposure before, during, and 
after his active service.

2. Thereafter, the veteran should be 
afforded the appropriate VA examination 
to determine the etiology of his present 
pulmonary disorders.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished to 
include, if asbestosis is suspected, 
appropriate X- rays.  Following a review 
of the claims file and obtaining the 
veteran's post-military employment 
history, the examiner should provide an 
opinion as to whether it is  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely 
as not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood) that the 
veteran's current pulmonary disorders are 
related to the symptoms documented during 
the veteran's active duty service or to 
any in-service exposure to asbestos.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

  
______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


